Citation Nr: 0924136	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-24 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for chronic irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought.  Later, 
in February 2007 the case was transferred to the RO in 
Milwaukee, Wisconsin.  

Although the RO initially addressed the claim as one for a 
disorder due to exposure to mustard gas, the Veteran 
clarified that she was not claiming mustard gas as the 
etiological agent.  The RO has subsequently addressed the 
claim on appeal on the basis as claimed by the veteran.

The Veteran testified before the undersigned in April 2009 
during a Travel Board hearing sitting at the RO.


FINDING OF FACT

The preponderance of the evidence is against the following: 
that chronic irritable bowel syndrome was present in service; 
that any current chronic irritable bowel syndrome is related 
to service; and that any gastrointestinal problem or 
irritable bowel syndrome manifested itself to a compensable 
degree within a year following separation from active duty.


CONCLUSION OF LAW

Chronic irritable bowel syndrome was not incurred in or 
aggravated during military service; and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).
 
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in letters in September 2006 and February 
and March 2007.  Those letters in combination notified the 
Veteran of the requirements to establish entitlement to 
service connection; of VA's responsibilities in obtaining 
information to assist the Veteran in completing her claim; 
and of the Veteran's duties in obtaining information and 
evidence to substantiate her claim.  The letters provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disabilities under consideration, pursuant to the holding in 
Dingess/Hartman.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A (West 2002).  The claims file contains 
service treatment records, VA and private treatment records, 
including reports of a VA examination afforded to the 
veteran, and the Veteran has not indicated any records 
outstanding that need to be obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and she does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

III.  Analysis of the Merits of the Claim

The Veteran is claiming entitlement to service connection for 
chronic irritable bowel syndrome, which she believes to have 
started during service in October 1984 while she was 
stationed in Okinawa.  Service treatment records show that 
the Veteran was seen in October 1984 for complaints of 
gastric pain, abdominal cramps, nausea and vomiting since 
eating dinner the night before.  She reported that at about 
four hours after eating that dinner she became nauseous and 
dizzy, and she then vomited four or five times.  She reported 
that her bowel movements were within normal limits.  After 
examining the Veteran the treatment provider concluded the 
treatment record with an assessment of viral gastroenteritis.

Subsequent service treatment records contain no further 
indications of any referable complaints or findings.  The 
report of medical history in April 1985 prior to discharge 
shows that the Veteran did not report having any frequent 
indigestion, stomach, liver, or intestinal trouble, or other 
conditions referable to the claimed chronic irritable bowel 
syndrome.  The report of an April 1985 discharge examination 
shows that all relevant evaluations were normal. 

The medical evidence after service consists of private 
treatment records dated from 2000 to 2006, and the report of 
a VA examination for intestines in March 2007.  The private 
treatment records show treatment for various complaints and 
conditions, including intestinal symptomatology.  The first 
medical evidence of this is shown in 2000.  An August 2000 
private treatment record notes that the Veteran was being 
seen for the first time at that clinic.  At that visit she 
reported complaints of painful abdominal gas and diarrhea 
with intermittent constipation for the past several years.  
She denied having any blood present in the stool, and 
reported that she had more constipation than diarrhea.  
Subsequent private treatment records through 2006 show 
treatment for intestinal symptomatology including diagnoses 
of irritable bowel syndrome.

The report of a March 2007 VA examination for intestines 
shows that the examiner reviewed and discussed the Veteran's 
service treatment records showing an October 1984 episode of 
gastric/abdominal symptoms diagnosed as viral 
gastroenteritis.  The examiner noted a history of treatment 
visits in 2004, 2005, and 2006 for irritable bowel syndrome; 
and noted that one of the 2005 medical records stated that 
the Veteran was diagnosed with irritable bowel syndrome in 
2000.  The Veteran reported having had current complaints of 
abdominal pain in the lower quadrants of both sides.  After 
examination the report contains a diagnosis of irritable 
bowel syndrome.  

The examiner concluded with an opinion regarding the question 
of whether there was an etiological link between the current 
irritable bowel syndrome and service.  The examiner opined 
that it was not at least as likely as not, that the Veteran's 
irritable bowel syndrome was related to military service.  In 
other words, the examiner's opinion was that it was not 
likely that the irritable bowel syndrome was related to 
service.

The examiner went on to explain the rationale behind the 
opinion.  The examiner stated that no where in the 
diagnostics of irritable bowel syndrome is there found the 
case of normal bowel movements with multiple episodes of 
emesis (vomiting).  Also, the examiner noted that the current 
diagnosis of irritable bowel syndrome occurred more than 15 
years after service; and that service treatment records did 
not show any complaints of bowel abnormalities, only 
complaints of emesis which is seen with either food poisoning 
or viral gastroenteritis.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for chronic 
irritable bowel syndrome.  

Although the Veteran did have one episode of gastric 
symptomatology in service, this was associated with an acute 
period of emesis only and bowel movements within normal 
limits, and the symptoms were diagnosed only as viral 
gastroenteritis.  The Veteran's most significant symptom 
during that episode was vomiting, which is defined as 
forcible expulsion of stomach contents through the mouth, and 
which the VA examiner associated only with food poisoning or 
viral gastroenteritis, and not irritable bowel syndrome.  See 
Dorland's Illustrated Medical Dictionary 2100 (31st ed. 
2007).  

There is no competent evidence in service of symptoms of 
abnormal bowel movements, or bowel/intestinal symptoms 
otherwise, that has been attributed to irritable bowel 
syndrome.  Irritable bowel syndrome is defined as a common, 
chronic, noninflammatory condition characterized by abdominal 
pain and altered bowel habits (diarrhea or constipation or 
both), but no detectable pathologic change; there may be 
spasms of the intestinal muscles.  A variant form is 
characterized by painless diarrhea.  See Dorland's 
Illustrated Medical Dictionary 1859 (31st ed. 2007).  There 
is no competent evidence of this in service.

The first competent evidence of chronic intestinal 
symptomatology that has been diagnosed as irritable bowel 
syndrome is shown in 2000, many years after the Veteran's 
discharge from service in 1985.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

The only competent opinion on this matter is the one provided 
by the March 2007 VA examiner, who, in essence, opined that 
it was not likely that the Veteran's irritable bowel syndrome 
was related to service.  There are no other opinions in 
opposition to the VA examiner's opinion or other competent 
evidence in favor of the Veteran's claim.  

At an April 2009 Travel Board hearing the Veteran testified 
that her irritable bowel syndrome began in service in October 
1984.  The Veteran's statements and testimony given in 
support of her claim, and that of her mother in a statement 
dated in September 2006, standing alone, however, are 
insufficient to establish service connection.  Though the 
veteran is competent to describe associated symptoms, she and 
her mother are not medical professionals and therefore are 
not competent to make a medical diagnosis or opinion as to 
etiology of a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

In sum, the preponderance of the evidence is against the 
claim for service connection for chronic irritable bowel 
syndrome.  Therefore, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic irritable bowel 
syndrome is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


